TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 24, 2014



                                       NO. 03-14-00429-CV


                                  Liam Shawn Doyle, Appellant

                                                  v.

                                   Rosalie Ann Doyle, Appellee




          APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 29, 2014. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.